Case 2:15-cv-06633-CAS-SS Document 408-29 Filed 04/10/19 Page 1 of 6 Page ID
                                 #:10177




                     EXHIBIT BB
       Case 2:15-cv-06633-CAS-SS Document 408-29 Filed 04/10/19 Page 2 of 6 Page ID
!(FILED: NEW YORK COUNTY CLERK 11/24/2 015 01:24 PMI
                                  #:10178                                                      INDEX NO. 650446/2013
NYSCEF DOC. NO. 190                                                                      RECEIVED NYSCEF: 11/24/2015




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK
           THE WIMBLEDON FUND, SPC,                                 Index No. 650446/2013

                                   Plaintiff,                       MONEY JUDGMENT

                    -against-

           ADVISORY IP SERVICES INC., f/k/a
           SWARTZ IP SERVICES GROUP, INC.,

                                   Defendants.



                    PlaintiffThe Wimbledon Fund, SPC ("Plaintiff' or the "Fund"), having moved this

           Court for a default judgment; and the motion having duly come on to be heard before the

           Honorable Jeffrey Oing, a Justice of this Court, and the Court having rendered a written decision

           on the motion dated April 13 , 2015 granting the motion for a default judgment and directing an

           inquest as to damages, and the Defendant Advisory IP Services, Inc. f/k/a Swartz IP Services

           Group, Inc. ("Defendant") having moved to vacate the default judgment, and the Court denying

           Defendant' s motion by order dated June 2, 2015 and referring the issue of Plaintiffs damages to

           a Special Referee ,and the Special Referee having held a hearing on July 14, 2015, and having

           recommended that a judgment be entered in favor of Plaintiff against Defendant in the principal

           amount of$17,693,900.27, plus interest to July 14,2015, and that between July 14,2015 to the

           date of this Judgment to calculate interest at the per diem rate, and the Hon. Jeffrey Oing h~ving

           confirmed the report of the Special Referee by Order dated September 4, 2015, and by Order

           dated October 1, 2015 as amended by Order dated November 6, 2015, having directed the Clerk




                                                                                                     PLAINTIFF'S
                                                                                                       EXHIBIT
           51423/0002-12076740v4
Case 2:15-cv-06633-CAS-SS Document 408-29 Filed 04/10/19 Page 3 of 6 Page ID
                                 #:10179




             ADJUDGED, that the Plaintiff The Wimbledon Fund, SPC, with a principal place of

   business at Appleby Corporate Services (Cayman) Ltd., Clifton House, PO Box 1350 GT, 75

   Fort Street, George Town, Grand Cayman, Cayman Islands do recover of defendant Advisory IP

   Services, Inc. f/k/a Swartz IP Services Group, Inc., with a principle place of business at 10866

   Wilshire Blvd., Suite 500, Los Angeles, CA, 90024, the principal sum of $17,693,900.27, plus

   interest to July 14,2015 of $4,777,353.00, plus interest from July 14,2015 at the per diem rate

                                         $5?ib, 2Ji>.O{plus other costs and disbursements as taxed
                                                                                                      1
   of $4,362.88 in the total amount of
                                              I

   ·by the clerk in the sum of$   t{(f;' DD       , making in all the sum of $~1 05/ft{:z//jj. and
   that plaintiff have execution thereof.



   Dated:




                                                    2
   51423/0002- I2076740v4
 Case 2:15-cv-06633-CAS-SS Document 408-29 Filed 04/10/19 Page 4 of 6 Page ID
                                  #:10180



     lfEI                     T 156-Dtll orC'lJm (WIIhC'PLR ~linn•)                £11&11~ l'oun. 1-V~                                            ·.• :ipynut•l   ;•N:lt>v Biumbergfj(U~I~ior. inc . PlJBt.tst!F.R, NYC l 00 I .:'1
                                                                                                                                                                                                       www.blumberg.<.om
      Supreme     COURT of the State of New York
     COUNTY OF New York
       The Wimbledon Fund, SPC

                                                                                                                             Plainr(f!( s)
                                                                         against                                                                                  ~nsfs          of        Plaintiff

         Advisory IP Services Inc. f/k/a
         Swartz IP Services Group, Inc.
                                                                                                                         Defendant(s)
                                                                         $                                                                                                                                          $
     Costs before note of issue...................... 2 0 0 .                          0                      Fee for inde.x number CPLR §80 18(a) .......................................                              210 . 0 0
          CPLR §820 I subd. 1                                                                                 Referee's fees CPLR §830 1(a)(!), 8003(a) ............................... .
     Costs llfter note of issue ........................ ..                                                   Commissioner's compensation CPLR §8301 (a)(2) ................. ..
          CPLR §820 1 subd. 2                                                                                 Clerk's fee. filing notice of pend. or attach. CPLR §8021 (a)( I0)
     Trial of issue ............................................ .                                       ~    En~ering and docketingjud~ment CPLR §8301(a)(7), 8016{a)(2)
          CPLR §8201 subd. 3                                                                             z    Pa1d for searches CPLR §830l(a)(l0) ...................................... ..
                                                                                                         ~
~ AlloC~L~ ~~)~~{~}...(b)""""""""""""'                                                                   ~
                                                                                                              Affidavits & acknowledgments CPLR §8009 ......................... ..
                                                                                                              Serving copy summons & complaint CPLR §8011(h}(l ), 8301(d)
~ Additional allowance .............................. .                                                  00   Request for judicial intervention .................................................... .
U      CPLR §8302 (d)                                                                                    ~
  Motion costs ........................................... .
       CPLR §8202
                                                                                                         =
                                                                                                         ~
                                                                                                              Note of issue CPLR §8020(a) ..................................................... ..
                                                                                                              Paid referee's report CPLR §830 I(a){ 12) ................................. ..
                                                                                                              Certified copies of papers CPLR §8301(a)(4) ........................... .
  Appeal to Appellate Term .................. ..                                                         Q    Satisfaction piece CPLR §5020(a), 8021 ................................. ..
       CPLR §8203 (b)                                                                                         Transcripts and filing CPLR §8021 ............................................ .
  Appeal to Appellate Division .............. ..                                                              Certified copy of judgment CPLR §8021 ................................. ..
       CPLR §8203 (a)                                                                                         Postage CPLR §830l(a)(l2) ......................................................... .
  Appeal to Court of Appeals .................. .                                                             Jury fee CPLR §8020(c) .............................................................. ..
       CPLR §8204                                                                                             Stenographers' fees CPLR §8002, 8301 .................................. .
  Costs upon frivolous claims                                                                                 Sheriff's fees on execution CPLR §8011, 8012 ...................... ..
       and counterclaims .................... .                                                               Sheriffs fees. attachment. arrest. etc. CPLR §80\ I ............... ..
       CPLR §8303-a                                                                                           Paid printing cases CPLR §8301(a)(6) .................................... ..
                                                                                                              Clerk's fees Court of Appeals CPLR §830l(a)(l2) ................ ..
                                                                                                              Paid copies of papers CPLR §80 16(a)( 4).................................. ..
                                                                                                              Motion expenses CPLR §8301(b} ................................................                            4 5. 00
                                                                                                              Fees for publication CPLR §830l(a)(3) ................................... ..
                                                                                                              Serving subpoena CPLR §80ll(h)l, 8301(d) .......................... ..
                                                                                                              Paid forSean:h CPLR §830l(a)(l0) .......................................... .


                                                                                                              Referee's report ................................................................................ .
                                                                                                              Attendance of witnesses CPLR §800 I(a){b)(c), 830 I(a)( I) .. ..




     ~           $200.00                                                 $
     COSTS ........................................................ ..


     DISU URSEMENTS ... ~.          .?..?..?.. :..9. 9...
                                                                                                                                                                                                                    $ 255.00
    TOTAL           $455, 00                                             $
                                                                                                                                               ·---·-·--···--- ·----·-·---·-------------J
                                    Case 2:15-cv-06633-CAS-SS Document 408-29 Filed 04/10/19 Page 5 of 6 Page ID
                                                                     #:10181


State of New York. County of      New York                       ss.:   Jnde:x:No.     650446/2013
                                                                                                                                                                        ~g ~- g ~ s-                                     ::n
                                                                                              COURT                                                   ~                                                                  -i
being duiy sworn. deposes and says; that deponent is not a                                                                                            Ei                3~trs-a~                                         >
                                                                                                                                                                                                                         @
party to the action. is over 18 years of age and resides at             COUNTY OF
                                                                                                                                                      ?.-
                                                                                                                                                                -j      ;·a. ~ ~ ~ 6                             ~       0
                                                                                                                                                    g- e! :;. ~ ~· ~ 3                                           n
                                                                                                                                                                                                                         '!:!

                                                                                                                                                 ~  c: c;· 0 '"0 .:- '< ~                                        c       z
Thal on                                                                                                                                        --.. 5. c '8"' ::rg
                                                                                                                                                                      &" tn
                                                                                                                                                                        ;:I
                                                                                                                                                                         ....-
                                                                                                                                                                                 ;:I                              ::I
                                                                                                                                                                                                                 c..     ~
                                                                         The Wimbledon Fund SPC                                                ~ ~. ~ ~ ~r ::!. ~ :a,
                                                                                                                                                                 (D     -·

                                                                                                                                                                                                                  ~      -<
deponent served the within bill of costs and notice of taxation on                                                                                                                                               QQ.     0
                                                                                                                                               -    ~ ~ ~ s-~ ~a                                                         ::e
                                                                                                                                               ~    8. - 2, g. ~ g Q                                                     ]<-
                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                 p..     ()
                                                                                                                      Plainriff(s)                              "' ;; 3 ;:I (D : ; · Q.                                  0
                                                                                                                                                            \   3.-:::;§~00'                                     "'~
                                                                                                                                                                                                                 ;:I     c
attorney(s) for                                                                                                                                                  ....    ~ ~ ~                3 :; ....
herein. at hisJher office at
                                                                                                  against                                                        3 0 ::.r. en :;·
                                                                                                                                                                 Vl-c:IO~~O-cu
                                                                                                                                                                                                     a :;.       0..,    ~
                                                                                                                                                                s- o· "' o =· -·
                                                                                                                                                                ~rr.g.3g;:3ru
                                                                                                                                                                                                                 ;:I
                                                                                                                                                                                                                  0
                                                                                                                                                                                                                         0
                                                                                                                                                                                                                         'T,



during his/her absence from said office                                  Advisory Services, Inc. f/k/a                                                          s- 0 .g 5- 0' 2: 1-'                             '<
                                                                                                                                                                                                                  p          z
                                                                                                                                                                 ~ ...,'8~ 3-~                                   c..         (j)

strike out either (a) or {b)                                             Swartz IP Services Group, Inc.                                                         Q §- !!l. i ' ~ g_ 1-'-
                                                                                                                                                                                                            Pl
                                                                                                                                                                                                                 g.          ::E:
(a}   by then and there leaving a true copy of the S<1IDe with                                                                                                  ~giii~::;gP                                      (i
                                                                                                                                                                                                                 c..         ~
                                                                                                                                                                S2.
                                                                                                                                                                ::J
                                                                                                                                                                    3 5-     0     ~- "' rt
                                                                                                                                                                      ( ' ! ) . . _ , - ; : I 1-'·               0           0
                                                                                                                    Defendant(.s)                               0.::     (D      =1"    v.:   ::r c.. H1         '"0
                                                                                                                                                                                                                             M
                                                                                                                                                                 "' ~ ;:3               e:.   ~             H1   2           X'
his/her clert; partner; person having charge of said office.                                                                                                     -;.; "' g                    !!. ~
                                                                                                                                                                                                     !>:>
                                                                                                                                                                                        Q.
                                                                                                                                                                                                                 ~
                                                                                                                                                                 (;"     0       0 5.         ;:I    ~           r;·
                                                                                        ~ill      nf Olosfs                                                      3 ..., "' ~                  s-"'~               0
(b) and said office being dosed, by depositing a true copy of                                                                                                    0      '"0      -· -         ('!)               :;·
same, enclosed in a sealed wrapper directed to said auomey(s), in                                                                                               ~~~~~~                                           r-

                                                                             an~ ~nfitt nf ·············-······-· tltaxafinn
                                                                                                                                                                                                                  :::T
                                                                                                                                                                 :;    ~ ::::!. 3 5:[
                                                                                                                                                                         ('!)                                    (D

the office letter drop or box..                                                                                                                                  ~ ~ ~~         &" ~-                            0
                                                                                                                                                                                                                 0
                                                                                                                                                                2~:ro-.;:3                                       c::
                                                                                                                                                                ~ :r. 0:: ;: g, 3                           --   ::!.
                                                                                                                                                                                                                 rr.
Sworn to before me on                                                   Please Take Notice that the within is a true copy of the                                 gg._o~~g='                                      0
                                                                                                                                                                                                                 -.
                                                                        items of costs and disbursements in the within ac[ion                                    ~::: g ~- ~ ;:?. ~                              [       ~
                                                                                                                                                                 ....   g ~I'D
                                                                                                                                                                        ()'C     Q...                       "'
                                                                        taxed*          and that the same will be caxed*                                         :;.     (D      5- c. -             ;:I    g-    rr.
                                                                                                                                                                 aac..<»g.g~<                                    i
                                                                        by the Clerk of                                                                         1i ~ ~ ·: "8 g- ~                                !II
State of New Yorl:. Coumy of                                     ss.:   Court, at his/her office in the courthouse thereof on                                   ~ .... 3 5 "' ~ ='                                p

                                                                                                                                                                E. ;- ~ ;; ii" ~ §                               3
being duly sworn, deposes and says; that deponent is not a              of that day-and the amount inserted in
                                                                                                                     at
                                                                                                                  ludgment."11
                                                                                                                                     M.                         ~
                                                                                                                                                                 0  ~
                                                                                                                                                                       c;;· ~ 5- ~ g_
                                                                                                                                                                 -:.n;:Jo""'l,_o
                                                                                                                                                                                 s
                                                                                                                                                                        ::r !:! . ..., "'                         ~
party to the action. is over 18 years of age and resides at                                                                                                     ~~g;:~~g­                                         ~
                                                                                              Yours, etc.                                                       '2· "' :;· E. 3 ~ .?.
That on                                                                                                                   %-
                                                                                                                                                 ~~~~~i%~[                                                       "'3

                                                                                                                'i ~. r-
                                                                                                                                                      ~                  =3V>~:~>"'5-
deponent served the within bill of costs and notice of taxation on                   Attomeyt"sJ for                                           ~~    =-~; § ~           '<
                                                                                                                                               .:                        ~!r-·                ~:;:$0
                                                                                                                                               ;~                        g_§'ffi ::rg_~



                                                                                                                 ji~- ~
                                                                                                                                               • :                               3 "' 0 "" 0
                                                                                                                                               ~~                       ::J-       ~:':n:r
auomey(s) for                                                           To                                                                     ! :                       ('!) 5- ::r J;::. ~ O"C
                                                                                                                                                      .•                 ~~~o..§.-9:
at
                                                                                                                                               :)                       e; ... , 0 "' "'                                 ~
                                                                                                                                                                        .:Z]-ei~~3
                                                                                                                                               ::0.                      -·      ('!)   "'                               ....!
lhe address designated by said attomey(s) for that purpose by                                                                                  !                                                                         g
depositing a true copy of same enclosed in a postpaid properly
                                                                                     Arwmey(s)for                                              i
                                                                                                                                               ~
                                                                                                                                                                /           a. a
                                                                                                                                                                        g. g g_ g_
                                                                                                                                                                         ~2.jj~8.~
                                                                                                                                                                                                                         z.
                                                                                                                                                                                                                         :-r.
                                                                                                                                                                                                                         ..-<;_
addressed wrapper, in-a post office-official depository                                                                                   ·(
                                                                                                                                                                         ~· 5. ~- ~ ~ ~
under the exclusive care and custody of the United States Postal        Service of the within bill of costs ;nd notice of taxation is                                    o..?..P-g-~<»                                   ,"'!!>
Service within New York. State.                                                                                                                                          ,_,:::r~::::oi"
                                                                        hereby admined on                                                                               oooc:::r<»
                                                                                                                                                                         ... !:1     ~ 3 ~ ;:I                            ~
                                                                                                                                                                        c        ::~·"' &" ;:::: Q                       ~
                                                                                                                                                                        :n      CJ'Q ~- .... ~ ~                         ~
Sworn to before me on                                                                                                                                                    ?~~~~=
                                                                                     Aitomey(s} for
Case 2:15-cv-06633-CAS-SS Document 408-29 Filed 04/10/19 Page 6 of 6 Page ID
                                 #:10182




  SUPREME COURT OF THE STATE OF NEW YORK
 ·coUNTY OF NEW YORK

                                                 Index No. 65 0446/2013

 THE WIMBLEDON FUND, SPC,

                         Plaintiff,

                  v.

 ADVISORY IP SERVICES INC., f/k/a SWARTZ IP
 SERVICES GROUP INC.,

                         Defendant.




                   MONEY JUDGMENT AND BILL OF COSTS


                                                                         1-/
                                                                     FILED AND
                                                                     DOCKETED
                                 Leo V. Levva, Esq.                   NOV 2 4 2015
                                 James T. Kim, Esq.             AT    J_·;q   Pp;    M
                                 Jed M. Weiss, Esq.
                                  Cole Schotz, P.C.
                                                                N.Y., CO. CLK'S OFFICE
                             A Professional Corporation                              -   .••..   -4

                       1325 Avenue ofthe Americas, 191h F1oor
                            New York, New York 10019
                                   (212) 752-8000
                               Attorneys for Plaintiff
                             The Wimbledon Fund. SPC
